SANBORN, Circuit Judge
(dissenting). The first and third counts of the indictment in this case seem to me to charge the same offense in words which have the same meaning and legal effect, and the jury by its finding that the defendant was guilty of the offense charged in the first count, and was not guilty of the offense charged in the third count, appears to me to have found that at the same time and place he was both guilty and not guilty of the same identical offense. The material parts of these counts are these:
The first count charges:
That Huffman, on April 11,1917, “at the city of East Palestine, in the county of Columbiana, in the state of Ohio, did knowingly, willfully, unlawfully, and feloniously cause a certain girl, namely, * * * to be transported in interstate commerce from said city of East Palestine, in the state of Ohio, to the city and county of Denver, in the state and district of Colorado, and within the jurisdiction of this court, as a passenger upon the lines of certain common carriers engaged in interstate commerce (the names of which common carriers are to the grand jurors unknown), with the intent and purpose on the part of him, said. Charles W. Huffman, alias Wilbur Huff, to induce, entice and compel her * * * to engage in -an immoral practice * * * with him, said Charles W. Huffman, alias Wilbur Huff, at said city and county of Denver.”
The third count charges:
That Huffman, on April 11, 1917, “at the city of East Palestine, in the county of Columbiana, in the state of Ohio, did knowingly, willfully, unlawfully, and feloniously persuade, induce, and entice a certain girl, namely, [the same girl named in the first count,] to go in interstate commerce from said city of East Palestine, in the state of Ohio, to the city and county of Denver, in the state and district of Colorado, and within the jurisdiction of this court, as a passenger upon the lines of certain common carriers engaged in interstate commerce (the names of which said common carriers are to the grand jurors unknown), with the intent and purpose on the part of him, said Charles W. Huffman, alias Wilbur Huff, to persuade, induce, entice, and coerce her * * * to engage in an immoral practice * * * with him, said Charles W. Huffman, alias Wilbur Huff, and that said Charles W. Huffman, alias Wilbur Huff, then and there and by means of such persuading, inducing, enticing, and coercing did knowingly cause said girl to go and be carried and transported from said city of East Palestine, in the state of Ohio, to said city and county of Denver, in the state of Colorado, as a passenger in interstate commerce upon the lines of certain common carriers engaged in interstate commerce (the names of which said common carriers are to the grand jurors unknown).”
All the words and terms used in the first count of this indictment are' found in the second count; many of them are found there twice. These words charged that Huffman willfully caused the girl to be transported in interstate commerce from East Palestine to Denver, with the intent to induce her to engage in an immoral act with him at that place. Exactly the same charge is made in the third count of the indictment. All the words and terms used in this third count that were not used in the. first count .are italicized above, in order that *43the identity of the offense charged in the two counts may be more readily perceived. The only words in the third count not found in the first are the words “persuade, induce, and entice,” where, in place of these words, the word “cause” is used in the first count; the words “and that said Charles W. Huffman, alias said Wilbur Huff, then and there, by means of such persuading, inducing, enticing, and coercing,” and the words “to go and be carried and” in the sentence which charges that by means of such persuasion and coercion Huffman caused the girl to go, be carried, and transported from East Palestine to Denver.
So it is that the first count charges that Huffman caused the girl to be transported from East Palestine to Denver for the unlawful purpose. Under that count, evidence that he caused her to go and to lie transported by his persuasion, inducement, enticement, and coercion was legally competent; there was no evidence in the case that he caused her to go or to be transported in any other way; the jury, by its verdict on the third count, found that Huffman did not cause the girl to go or to be transported by his persuasion, inducement, enticement or coercion. And as there is no evidence that he caused her to go or to be transported by any other means, as the legal presumption is that the accused is innocent until he is found guilty, as a finding by a jury of guilt and innocence of the same offense at the same time certainly cannot overcome the legal presumption of innocence, and as in my opinion the jury in this case has found the defendant innocent, as well as guilty, of the same offense charged in each of these two counts, I cannot bring myself to concur in the affirmance of a judgment against him for an offense for which the jury seems to me to have utterly failed legally to condemn him.